Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on November 2, 2020, have been carefully considered.  Claim 7 has been canceled, and new claims 18 and 19 have been added.
Claims 1-6 and 8-19 are presently pending in this application.

Election/Restrictions
Claims 12-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a first nonelected nanofiber catalyst (claims 12-14), and to a second nonelected nanofiber catalyst (claims 15-17), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 28, 2020.
Claims 1-6, 8-11, 18, and 19 are presently under consideration by the Examiner.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
claims 2-6 for the informalities therein;
	b. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claim 8;
	c. The 35 U.S.C. 112(d)/pre-AIA  35 U.S.C. 112, 4th paragraph, rejection of claim 7;  and
	d. The 35 U.S.C. 103 rejection of claims 1-6, 8, and 9 as being unpatentable over Yang et al. (CN 10-6835362).
	As convincingly argued by Applicants, and as recited in the instant claims, Yang et al. do not teach or suggest the preparation of catalytic nanofibers from a metal organic framework material comprising bimetallic or trimetallic MOF crystals.

Allowable Subject Matter
Claims 1-6, 8-11, 18, and 19 are allowed.

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
In line 2 of claim 8
This application is in condition for allowance except for the presence of claims 12-17, directed to inventions non-elected with traverse in the reply filed on May 28, 2020. 
Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        February 10, 2021